Title: To James Madison from Joseph Forman, 20 December 1802 (Abstract)
From: Forman, Joseph
To: Madison, James


20 December 1802, Baltimore. “The situation of my Family … added to the great derangements made in Commercial Matters by the Peace—renders my Return to Europe very injurious to them & my own affairs.” Resigns his consular position at Rotterdam to which he was appointed “some time since.” Recommends Lawson Alexander, who “has since my Departure been acting as Agent for the Consulate.” “He is a native Citizen of America & has given great satisfaction since his appointment.”
 

   
   RC (DNA: RG 59, CD, Rotterdam, vol. 1). 1 p.



   
   Jefferson named Lawson Alexander commercial agent at Rotterdam on 9 Dec. 1803 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:459, 461).



   
   A full transcription of this document has been added to the digital edition.

